DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed on September 27, 2022, has been entered.  Claims 1, 14, and 21 have been amended as requested.  Claims 8, 10, 11, and 20 have been cancelled and new claims 23 and 24 have been added.  Thus, the pending claims are 1-9, 12-19, and 21-24.  
Said amendment is sufficient to overcome the rejection under 35 USC 112 of claim 21 as set forth in sections 5-7 of the last Office action (Non-Final Rejection mailed June 29, 2022).  Additionally, the prior art rejections under 35 USC 102 and 103 as set forth in sections 10 and 13-17 of the last Office action are hereby withdrawn in view of said amendment.  However, the following new prior art rejections are set forth below.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In view of the amendments to independent claims 1 and 14, wherein the polymer yarn comprises polyethylene terephthalate (PET) filaments and copolymer of PET (coPET) filaments, the recitation “the polymer of the yarn” is “a polyester” of dependent claims 3 and 16 is not further limiting.  Note polyester is broader in scope than PET and coPET.  Hence, claims 3 and 16 are rejected as indefinite.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 12-18, and 21-24 are rejected under 35 U.S.C. 103 as being obvious over US 5,630,896 issued to Corbin et al., as evidenced by Improving Carpet Through-Air Drying by Means of Increased Air Permeability, by Lee et al., in view of US 6,658,835 issued to Bowers and JP 60-224831.  
Corbin ‘896 discloses a recyclable tufted carpet and method of making said carpet (title and abstract).  Said carpet comprises yarn tufted into a partially meltable primary backing, wherein the tufts are bonded to said backing by partially melting the backing and applying a secondary backing (abstract).  The carpet is preferably made of all polyester, without a latex adhesive, to enable recycling thereof (col. 2, lines 14-17, 23-24, 32-34, 49-51, and 61-64).  
Specifically, the primary backing comprises a polyester fabric containing a percentage of low met fiber (col. 2, lines 58-64).  The primary backing may be a blend of 5-95% polyester fibers and 95-5% low melt heterofil (i.e., bicomponent) or homofil (i.e., monocomponent) polyester binder fiber (col. 3, lines 1-9). In one working embodiment, the primary backing comprises 65% PET fibers and 35% bicomponent binder fibers (col. 5, lines 1-10).  Suitable bicomponent binder fibers are sheath core fibers comprising the low melt binder component as the sheath and the higher melt component as the core (col. 3, 64-col. 4, line 4).  The amount of binder polymer in a bicomponent is about 20-95% of the total weight of the higher melt polyester fiber (col. 4, lines 1-4).  The preferred polyester fiber is polyethylene terephthalate (PET), while the preferred low melt polyester binder fiber is polyethylene terephthalate/isophthalate copolymer (coPET), which has a melting temperature of about 110-200°C (col. 3, lines 10-12 and 28-34).  The polyester primary backing fabric may be a needlepunched nonwoven of staple fibers or a spunbond nonwoven of continuous filaments (col. 3, lines 19-23 and 24-27 and col. 5, lines 13-19).  In a working embodiment, the primary backing has a thickness of about 0.10 inches (2.54 mm).  
The primary backing is tufted with polyester yarn to form pile tufts on face thereof and backloops on the backside thereof (col. 2, lines 58-64, col. 4, lines 10-17, and Figure 1).  Said  polyester yarn is preferably polyethylene terephthalate (PET) but may include up to 50% of a comonomer (i.e., coPET) (col. 2, lines 58-64 and col. 4, lines 10-17).  The bonding of the tufts to the primary backing may be enhanced by attaching a secondary backing 11 of polyester fibers (col. 4, lines 18-20). The secondary backing may be a nonwoven fabric of staple fibers comprising polyester fibers and polyester adhesive binder fibers and may also be needled into the tufted primary backing (col. 4, lines 20-34).  In a working embodiment, the secondary backing comprises 30% bicomponent binder fiber (col. 5, lines 37-40).  Said secondary backing may be attached before or after dyeing of the tufted primary backing (col. 4, lines 18-44).  After dyeing, the carpet is heat set in hot air at a temperature of 110-200°C, which is the melting point range of the binder fibers (col. 4, lines 41-44), thereby melting the coPET binder and rendering said binder fibers adhesive in nature.    
Since the secondary backing of Corbin ‘896 containing binder fibers functions as an adhesive layer and is the lowermost layer of the recyclable carpet, the reference teaches the invention of claims 1-4, 6, 7, 9, 12, 14-17, and 23 with the exceptions (a) the primary backing has an air permeability greater than 100 L/m2/sec at 200 Pa/20cm2, preferably about 1000-4000 and (b) the tuft yarn comprises PET filaments and coPET filaments.
Regarding exception (a), the recited air permeability is not necessarily given patentable weight since it is descriptive of an intermediate product, while the claim is directed to a final product.  Note the air permeability of an intermediate nonwoven primary backing fabric prior to being tufted is not maintained once tufted with pile yarns and bonded by adhesive.  [See paragraph spanning pages 683-684 of Lee.] Therefore, the recited air permeability of the intermediate product is not given patentable weight in the final product claim and exception (a) is met by the teachings of Corbin ‘896 and Lee.  
In the event the recited air permeability of the intermediate primary backing is given patentable weight, exception (a) is alternately rejected over the Corbin ‘896 reference.  Specifically, although Corbin ‘896 does not explicitly teach the air permeability limitations of the primary backing, it is reasonable to presume that said limitations are inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., needlepunched polyester nonwoven fabric comprising a blend of PET fibers and low melt coPET fibers) and in the similar production steps (i.e., providing said polyester nonwoven fabric as a primary backing, tufting said primary backing, and anchoring the tufts to said primary backing) used to produce the recyclable tufted carpet.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Hence, exception (a) is rejected.  
Regarding exception (b), while Corbin ‘896 teaches the tufting yarn may comprise PET or coPET, the reference does not explicitly teach said yarn comprises both PET and coPET filaments.  However, it is known in the art of tufted carpets to employ such yarns as tufted face yarns.  For example, Bowers teaches untwisted wrapped singles yarns having a core strand and wrapper yarn, wherein said yarns are suitable for tufting into making Saxony carpets (abstract).  The wrapper yarn comprises a base synthetic fiber and a heat-activated binder fiber having a melting point substantially below that of the base fiber (abstract).  The tufted carpets made from said yarns have surface appearance, individual tip retention, pile density, resiliency, and wear resistance comparable or superior to conventional Saxony carpets made from multiple plied twist set yarns (abstract).  The polymer of the binder fibers in the wrapper yarn is preferably of the same chemical class as the base synthetic fiber of the wrapper yarn (col. 6, lines 31-36).  Said binder fiber polymer may be a copolyester, wherein the base synthetic fiber would be a polyester (col. 6, line 36-45).  
Additionally, the Japanese reference discloses pile yarns for tufted carpets, wherein said yarn comprises a combined filament or union yarn of two types of fibers, wherein one fiber type is a low melting point thermoplastic fiber that acts as a hot melt adhesive (i.e., binder fiber) (title and abstract).  Suitable combinations of the two fibers are polyester and copolyester fibers (abstract).  The pile yarn shows good bundling of fibers and produces tufted carpets having excellent antipilling, durability, and shape retention properties (abstract). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ both the PET filaments and coPET filaments disclosed by Corbin ‘896 in a single tufting yarn, as is known and disclosed in the art by Bowers and the Japanese reference.  It has been held obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for very same purpose.  The idea of combining them flows logically from their having been individually taught in prior art.  Thus, the claims which are no more than mixing together of two conventional compositions are set forth as obvious subject matter.  In re Kerkhoven, 205 USPQ 1069.  A skilled artisan understands the benefits of combining two known filaments into a single yarn to obtain a blend of properties from derived from each filament.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Motivation to combine the two filaments into one yarn would be to provide the known blended properties of the combination yarns as disclosed by Bowers and the Japanese reference (e.g., improved surface appearance, individual tip retention, pile density, resiliency, wear resistance, antipilling, durability, and/or shape retention).  Therefore, exception (b) and claims 1-4, 6, 7, 9, 12, 14-17, and 23 are rejected as being obvious over the cited prior art.  
Regarding claim 5 and 18, while Corbin ‘896 exemplifies a primary backing thickness greater than 0.35 mm, the reference fails to teach said thickness is measured at a pressure of 0.5 Pa/25 cm2.  However, it is reasonable to presume that said thickness limitation is inherent to the Corbin ‘896 invention.  Support for said presumption is found in the use of similar materials (i.e., polyester nonwoven fabric comprising a blend of PET fibers and low melt coPET fibers having a thickness greater than 0.35 mm) and in the similar production steps (i.e., providing said polyester nonwoven fabric as a primary backing, tufting said primary backing, and anchoring the tufts to said primary backing) used to produce the recyclable tufted carpet.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise. Therefore, claims 5 and 18 are rejected as being obvious over the cited prior art. 
Regarding claims 13 and 24, Corbin ‘896 fails to explicitly teach a suitable amount of the coPET binder component in the secondary backing.  The reference does exemplify a secondary backing comprising 30% bicomponent binder fibers, but does not teach the percentage of coPET sheath component within the bicomponent fiber. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of sheath component and/or the amount of bicomponent fibers in the adhesive secondary backing to comprise at least 50 wt.% coPET in order to achieve the desired degree of bonding upon melting said coPET binder component.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 13 and 24 are rejected as being obvious over the cited prior art.  
Regarding claim 21, said claim limits the coPET filaments of the adhesive layer of claim 13 to being randomly interspersed among the PET filaments.  Corbin ‘896 teaches the adhesive nonwoven secondary backing comprises a blend of needlepunched bicomponent coPET binder filaments and PET filaments.  Said needlepunched nonwoven of blended PET and coPET filaments meets applicant’s limitation of randomly interspersed coPET and PET filaments.  Thus, claim 21 is rejected along with parent claim 13. 
Regarding claim 22, said claim limits the method of claim 21 to comprise partially melting the coPET filaments, wherein a substantial portion of the adhesive layer remains in the form of PET filaments.  Since Corbin ‘896 teaches the carpet is heat set in hot air at a temperature of 110-200°C, which is the melting point range of the coPET binder fibers but above the melting point range of PET filaments (i.e., about 260°C), claim 22 is also rejected along with parent claim 13.
Claims 1-7, 9, 12-18, and 21-24 are rejected under 35 U.S.C. 103 as being obvious over US 5,630,896 issued to Corbin et al. in view of Improving Carpet Through-Air Drying by Means of Increased Air Permeability by Lee et al., The Air-Permeability of Non-Woven Fabrics by Kothari et al, US 6,658,835 issued to Bowers, and JP 60-224831.  
In the alternative, the recited air permeability of the nonwoven primary backing of Corbin ‘896 would have been obvious to a skilled artisan in view of the teachings of Lee and Kothari.  
	Specifically, Lee teaches air permeability of a carpet is an important parameter for through-air drying of dyed unbacked tufted carpets, wherein primary backings are the dominant factor in determining said air permeability.  Lee discloses carpets made of nonwoven primary backings have significantly higher air permeabilities and significantly lower drying times than carpets made with woven primary backings (abstract).  Thus, Lee teaches the desirability of having good air permeability in nonwoven primary backings.  Additionally, Kothari teaches the various parameters affecting air permeability of needlepunched nonwovens, such as basis weight, thickness, and density (abstract and Table 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needlepunched nonwoven primary backing of Corbin ‘896 by adjusting the basis weight, thickness, and/or density thereof to provide the claimed air permeability.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Such a modification would have yielded predictable results to the skilled artisan (i.e., sufficient air permeability to the tufted carpet for providing a suitable dry time thereof).  Hence, claims 1-7, 9, 12-18, and 21-24 are rejected as being obvious over the cited prior art.  
Claims 19 is rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al., as evidenced by Improving Carpet Through-Air Drying by Means of Increased Air Permeability, by Lee et al., in view of US 6,658,835 issued to Bowers and JP 60-224831, as applied to claim 14 above, and in further view of 5,538,776 issued to Corbin et al. 
Claim 19 is rejected under 35 U.S.C. 103 as obvious over US 5,630,896 issued to Corbin et al. in view of Improving Carpet Through-Air Drying by Means of Increased Air Permeability by Lee et al., The Air-Permeability of Non-Woven Fabrics by Kothari et al, US 6,658,835 issued to Bowers, and JP 60-224831, as applied to claim 14 above, and in further view of 5,538,776 issued to Corbin et al.
	Regarding claim 19, Corbin ‘896 fails to teach a polyester hot melt adhesive for anchoring the tufted yarn to the primary backing.  However, such hot melt adhesives are known in the art of carpet backings.  For example, Corbin ‘776 teaches a thermoplastic tufted carpet comprising a primary backing having yarns tufted therethrough, a thermoplastic fibrous secondary backing, and a thermoplastic polyester hot melt adhesive anchoring the tufted yarns and bonding the tufted primary backing to the secondary backing (abstract and col. 2, lines 43-51). The Corbin carpet is latex free and may comprise all polyester components for ease in recycling (col. 2, lines 49-54 and col. 6, lines 12-24). 
A preferred polyester hot melt adhesive is a chemically modified poly(butylene terephthalate) (col. 3, lines 16-19). The hot melt adhesive is preferably applied in sheet form but may also be applied in other forms, such as powder, spray, foam, etc. (col. 3, lines 1-9).  The secondary backing is generally a polyester nonwoven fabric (col. 4, lines 16-19).  The backing fabrics and the hot melt adhesive are heated at a temperature sufficient to activate the hot melt adhesive without damaging the tufted primary backing or secondary backing (i.e., the hot melt adhesive had a melting point lower than the melting point of lower than the yarns, primary backing, and secondary backing) (col. 3, lines 1-7 and col. 5, lines 26-37). Said sheet of hot melt adhesive has a thickness of about 5-20 mils (0.1-0.5 mm) (col. 3, lines 15-16). Corbin ‘776 teaches the activated hot melt adhesive has sufficiently low viscosity to flow readily into and around the tuft stitches (i.e., backloops) in the primary backing to anchor the tufts from pullout and onto the surface of the fibrous secondary backing to provide a good bond strength between the carpet components (col. 4, lines 49-59). Corbin ‘776 also teaches the carpet comprising all polyester materials can be recycled by grinding, pelletizing, drying, and extruding the pellets (i.e., melting) into polyester fiber (col. 6, lines 12-16).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a polyester hot melt adhesive as taught by Corbin ‘776 to further anchor the tuft backloops to the primary backing and to bond the nonwoven secondary backing to the tufted primary backing of Corbin ‘896.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 19 is rejected as being obvious over the cited prior art.  
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,630,896 issued to Corbin et al.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,630,896 issued to Corbin et al. in view of Improving Carpet Through-Air Drying by Means of Increased Air Permeability, by Lee et al. and The Air-Permeability of Non-Woven Fabrics, by Kothari et al.
New claim 21 limits the coPET filaments of the adhesive layer of claim 13 to being randomly interspersed among the PET filaments.  Corbin ‘896 teaches the adhesive nonwoven secondary backing comprises a blend of needlepunched bicomponent coPET binder filaments and PET filaments which meets applicant’s limitation of randomly interspersed coPET and PET filaments.  Thus, claim 21 is rejected along with parent claim 13. 
New claim 22 limits the method of claim 21 to comprise partially melting the coPET filaments, wherein a substantial portion of the adhesive layer remains in the form of PET filaments.  Since Corbin ‘896 teaches the carpet is heat set in hot air at a temperature of 110-200°C, which is the melting point range of the coPET binder fibers but above the melting point range of PET filaments (i.e., about 260°C), claim 22 is also rejected along with parent claim 13.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive in view of the new prior art rejections set forth above.  However, the following comment is made with respect to applicant’s arguments.
Applicant notes Corbin ‘896 teaches the tufts and backing are advantageously made “solely from one type” of thermoplastic polymer (Amendment, page 7, 3rd paragraph).  As such, applicant asserts Corbin ‘896 teaches away from having both PET and coPET in the tufted yarns (Amendment, page 7, 3rd paragraph).  The examiner respectfully disagrees and asserts applicant is misinterpreting the teachings of the reference.  When Corbin discusses “one type” of thermoplastic material, he is referencing one class of thermoplastic polymers (e.g., polyesters or polyolefins), not different polymers within the same class of thermoplastic polymers (e.g., PET and coPET).  Note Corbin’s teaching of carpets made of “different types” of material (e.g., polypropylene, wool, polyamide, polyester, acrylic, and latex), which renders the carpet difficult to recycle, while carpets made of one material (e.g., polyester) can be recycled (col. 1, lines 17-60).  Additionally, applicant’s interpretation of “one type” of polymer is contrary to Corbin’s disclosure to a recyclable carpet made fully of polyester that includes both PET and coPET (col. 2, lines 14-39 and col. 3, lines 10-12 and 28-34).  Hence, Corbin does not teach away from applicant’s claim limitation of tufted yarns having both PET and coPET filaments. 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        November 8, 2022